Citation Nr: 1618674	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a seizure disorder, to include epilepsy.

3.  Entitlement to service connection for a skin disability.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1983. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a Board hearing before a Veterans Law Judge in November 2015, but did not report to it.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The Veteran's sleep impairment is a symptom of his service-connected anxiety disorder for which his is compensated, and there was no separately diagnosed, or otherwise separately ascertainable, sleep disorder at the time of his September 2010 claim for benefits and has not been one at any time since.

2.  The Veteran's seizure disorder associated with his service-connected migraine headaches initially manifested in service.

3.  The Veteran does not have a skin disability related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 4.14 (2015).

2.  The criteria for service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an October 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations regarding his claims in December 2010.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on his claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that December 2010 VA examiner did not address an April 2010 VA medical record of skin treatment.  In this regard, the Veteran was scheduled for another VA examination in June 2014, but did not report to it, thus frustrating VA's attempt to obtain any additional information or medical opinion regarding any current skin condition or conditions, and whether they might be associated with service.  Furthermore, the Veteran has not provided any explanation as to why he did not report and good cause for not reporting to the examination has otherwise not been shown.  Thus, the Board must make a determination regarding his service connection claim based on the existing evidence of record.  38 C.F.R. § 3.655(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Sleep disorder

As reflected in his September 2010 claim and June 2011 notice of disagreement, the Veteran asserts that he has a current sleep disorder that began in service and is secondary to an anxiety disorder.  He is currently service-connected for anxiety disorder, rated 10 percent.

Service treatment records reflect that in January and February 1983 the Veteran was treated with medication for insomnia possibly due to a nervous disorder.

VA mental health treatment records, including those dated in December 2011, August 2012, and March 2013, reflect that in the Veteran reported trouble sleeping at night.  He was noted to have had an anxiety disorder as evidenced by anger, guilt, anxiety, disturbed sleep, impaired memory/insight/judgement, worthlessness, low self-esteem, social withdrawal and social isolation.  It was also noted that the Veteran was prescribed antidepressant and antianxiety medication to sleep.

However, service connection for a separately compensable sleep disorder disability is not warranted in this case.

While the record reflects trouble sleeping, it reflects that such sleep impairment is a symptom of the Veteran's service-connected disability of anxiety disorder and adequately contemplated in the rating for such disability; a separately compensable, clinically ascertainable sleep disorder has not been shown by the evidence of record.  In this regard, the Board notes the general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; See also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In this case, the Veteran's sleep trouble has consistently been associated with his anxiety disorder and symptoms thereof, including by the Veteran.  Again, as reflected in his September 2010 claim, the Veteran has asserted that his sleep disorder is due to his anxiety.  Furthermore, in his June 2011 notice of disagreement, the Veteran specifically "request[ed] service connection for sleep disorder under § 4.130" for "mental disorders," contending that his "sleep disorder is due to mental state" rather than any "physical respiratory condition."  

Likewise, on December 2010 VA examination, the Veteran reported that he began having his current mental health difficulties in service, including being anxious and moody and having difficulty with sleep, with interrupted sleep nightly.  The examiner diagnosed anxiety disorder.  In a February 2011 addendum, another VA psychiatrist acknowledged that the Veteran's currently diagnosed anxiety disorder was a continuation of the symptoms in service resulting in the in-service diagnoses of nervous disorder and insomnia. 

In its March 2011 rating decision awarding service connection for anxiety disorder and assigning a rating of 10 percent, the AOJ noted the Veteran's psychiatric symptoms reported on the December 2010 VA examination, including difficulty sleeping with interrupted sleep nightly.  

As the Veteran's sleep impairment is contemplated in his service-connected anxiety disorder rating, and not the result of a separate disorder that can be separately service-connected, service connection for a sleep disorder is not warranted.  See 38 C.F.R. § 4.14; Brady, 4 Vet. App. at 206; Esteban, 6 Vet. App. at 261.  

The Board acknowledges that, under the diagnostic code for rating the Veteran's service-connected anxiety disorder, "chronic sleep impairment" is a symptom listed under the criteria for a 30 percent rating; the Veteran was informed of this in the March 2011 rating decision awarding service connection for anxiety disorder and assigning a rating of 10 percent, but did not appeal the initial 10 percent rating assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  In this regard, the Veteran's sleep impairment was explicitly considered as a symptom of his anxiety disorder by the December 2010 VA examiner in assessing the Veteran's level of psychiatric disability, as well as by the AOJ in assigning a 10 percent rating for anxiety disorder in March 2011.  A 10 percent rating is warranted for the Veteran's psychiatric disability when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (finding a rating under § 4.130 not to be erroneous even where the veteran "exhibited few symptoms of like kind to those associated with" the next higher rating where the Board had considered such symptoms as well as whether such symptoms resulted in the level of occupational and social impairment contemplated in that rating).  The Board thus finds the Veteran's anxiety disorder symptom of sleep impairment to be contemplated in the 10 percent rating for his service-connected anxiety disorder.

Moreover, importantly, while the record has reflected sleep impairment as a symptom of the Veteran's service-connected anxiety disorder, it did not reflect any separately diagnosed, or otherwise separately ascertainable, sleep disorder at the time of his September 2010 claim for benefits or at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for a sleep disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  

B.  Seizure disorder, to include epilepsy

Service treatment records reflect no treatment or diagnosis of any seizure disorder, but in January 1981 the Veteran reported having hot and cold chills, back pains, joint weakness, and a headache for one day; his throat was noted to be red and swollen, and the diagnosis was acute respiratory disease.

VA treatment records reflect that the Veteran is currently treated for a seizure disorder.  A November 2010 VA treatment record reflects that the Veteran reported that a migraine seemed to lead into his seizures.

On December 2010 VA examination, the Veteran reported that he had been treated for migraine headache in 1981 while in service and continued to have headaches.  
The examiner noted that, according to service treatment records, the Veteran had been treated on at least one occasion for headache in January 1981, but that there was no documentation of continued care for headaches.  It was also noted that current VA treatment records reflected diagnoses and treatment for migraine headaches.  The examiner stated that the Veteran's history was consistent with attacks of migraine headaches, and that, based on the noted facts, it the examiner's opinion that the Veteran's current symptoms of migraine headaches were a continuation of the condition treated during military service.  On the basis of this examination report, the agency of original jurisdiction granted service connection for migraine headaches in a March 2011 rating decision.

The December 2010 VA examiner, however, opined the Veteran's seizure disorder was not likely diagnosed and treated during service.  While noting that current VA treatment records documented an established seizure disorder, and that the Veteran stated that he was diagnosed as having a seizure disorder and treated in service from 1981 to 1983 and had continued to have seizure attacks since his release from service, the examiner noted that service treatment records showed no documented seizure condition or any treatment for a seizure condition.  

The Veteran underwent another VA examination in connection with his claimed seizure disorder in June 2013.  On examination, the Veteran reported that his migraine headaches seemed to "trigger seizures," and that his "headaches often precipitate[d] into the staring and amnesiac spells," and it was noted that "several neurologists['] notes throughout the Veteran's VA electronic records corroborate this assertion."  It was also noted that "headache seem[ed] to be a prodrome of seizure," and that Topamax was prescribed for prevention of headaches and seizures.  Migraine headaches and a seizure disorder were diagnosed, and it was noted that the "Veteran [was] not able to drive due to seizure disorder precipitated by headache."  

The June 2013 VA medical examiner thus assessed seizure disorder precipitated by headache and noted that his headaches seemed to be a prodrome of seizures, essentially assessing the Veteran's migraine headaches and seizure disorder to be manifestations of the same disability, and determining that the Veteran's treatment records generally supported this assessment.  Considering this assessment in combination with the December 2010 VA examiner's opinion that the Veteran's current symptoms of migraine headaches are a continuation of a condition treated during military service, and resolving reasonable doubt in the Veteran's favor, the Board finds that the seizure disorder associated with his service-connected migraine headaches initially manifested in service.  Accordingly, service connection for a seizure disorder is warranted. 


C.  Skin disability

As reflected in the Veteran's September 2010 claim, he asserts that he began to experience a skin rash in service and continued to require medication for such rash up to the present.

Service treatment records reflect that in February 1983 the Veteran was treated for a rash of the face for the past six months that resulted in a burning sensation when shaving or washing his face, and was assessed as having seborrheic dermatitis in the cheek area.  In June 1983 he reported having a rash on his face for two years, which was noted to have been fungal appearing.  

An April 2010 VA emergency department note reflects that the Veteran complained of a rash on his arm and chest, that after physical examination the assessment was eczema, and that he was given a prescription of triamcinolone cream.

The Veteran was afforded a VA examination in connection with his claim in December 2010.  At that time, he reported developing a rash of the groin and arms in service with intermittent symptoms, and also occasional chest rash, which was treated with some cram, and which improved following treatment.  He stated that after service he had had an intermitted rash in in the groin area, but no longer any rash of the arms or trunk.  On physical examination, he had only a rash in the groin area.  The examiner diagnosed intertrigo in the groin area from fungal infection, and opined that his skin condition was not related to service because service treatment records reflected no skin rash or treatment in the groin area.  

In February 2013, the Veteran reasserted that he had a facial skin disability related to service.  He was scheduled for another VA examination in June 2014, but did not report to it, thus frustrating VA's attempt to obtain any additional information or medical opinion regarding any current skin condition or conditions, and whether it might be associated with service.  See 38 C.F.R. § 3.655(b).  There is no further competent evidence, such as a medical opinion, relating any current skin disability to the Veteran's period of service.

The Board has considered the Veteran's assertions that the rash he experienced in service has continued to the present, but does not find such assertions to be credible.  The Veteran developed, and sought treatment for, several medical problems in service including a rash on his face multiple times; in light of this, the assertion that he developed persistent rashes on other areas of the body but did not seek treatment is not credible.  Furthermore, the Veteran's current diagnoses and treatment for skin problems were for areas other than the face; the Veteran is not competent to determine that a skin rash that developed on his face is the same disorder as skin problems in other areas of the body.  Again, the only competent opinion on that matter-that of the December 2010 VA examiner-suggests that it is not.

Therefore, the medical evidence, and the evidence as a whole, weighs against a finding that any current skin disability began during service or is related to service in any other way.  Accordingly, service connection for a skin disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for a sleep disorder is denied.

Service connection for a seizure disorder is granted.

Service connection for a skin disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


